DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
Claim Objections
Claims 1, 2, 5 and 6 are objected to because:
Claim 1, lines 10-11, “the thickness of the disc” lacks antecedent basis.
Claim 1, line 11, “the periphery” lacks antecedent basis.
Claim 1, line 11, “the centre” lacks antecedent basis.
Claim 1, line 12, “the diameter” lacks antecedent basis.
Claim 1, line 14, “the alloy of the circular element” lacks antecedent basis.
Claim 1, line 15-16, “the alloy of the disc” lacks antecedent basis.
Claim 2, line 2, “a copper alloy” should be -the copper alloy-.
Claim 2, line 5, “the balance” lacks antecedent basis.
Claim 5, line 1, “A medium-voltage vacuum interrupter” should be – The medium-voltage vacuum interrupter-.
Claim 6, line 1, “A medium-voltage vacuum interrupter” should be – The medium-voltage vacuum interrupter-.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki in view of Gentsch et al, US 9613769 [Gentsch] and further in view of Sano et al, US 4471184 [Sano].
Regarding claim 1, Inagaki discloses (figs.1-4) an electrical switching contact with radial magnetic field [col.2, lines 3-6] for a vacuum interrupter extending on a longitudinal axis, the electrical switching contact comprising:
a mechanical connection (2, 3) and current input rod (4, 5) which extends on the longitudinal axis; and,
a contact body (7, 8) which is coaxial to the rod (4, 5) and which comprises a disc (7b, 8b) and a circular element (7a, 8a), concentric with the disc (7b, 8b) and arranged protruding on a face of the disc (7b, 8b), the other face of the disc being secured to the rod (4, 5);
where the contact body (7, 8) has a spiral configuration, the disc (7b, 8b) comprising slits (7c, 8c) formed in the thickness of the disc (7b, 8b) and which extend from the periphery of the disc (7b, 8b) towards the center of the disc, and the circular element (7a, 8a) having an outer diameter smaller than the diameter of the disc (7b, 8b), and
where the disc (7b, 8b) and the circular element (7a, 8a) are made of a copper alloy with a refractory metal chosen from among chromium, tungsten and molybdenum [col.3, lines 48-50], the alloy of the circular element (7a, 8a) comprising a proportion by weight of the refractory metal greater than that of the alloy of the disc (7b, 8b) [col.4, lines 33-36].
Inagaki discloses the claimed invention, except wherein the vacuum interrupter is medium-voltage and the circular element is a ring.
Gentsch discloses (figs.6-8) a vacuum interrupter (4) as medium-voltage [col.5, lines 20-21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum interrupter of Inagaki with the teaching of Gentsch, thereby providing a structure that are used for applications in the range between 1 and 72 kV of a high current level.
Sano discloses (figs.2-3) an electrical switching contact comprising a circular element (13) as a ring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circular element of Inagaki with the teaching of the ring of Sano, thereby providing easy separation without welding together of the contact surfaces.
Regarding claim2, Inagaki further discloses where the disc (7b, 8b) and the circular element (7a, 8a) are made of a copper alloy and of chromium [col.3, lines 48-50], the alloy of the circular element (7A, 8A) comprising a proportion by weight of chromium greater than that of the alloy of the disc (7b, 8b), the proportions by weight of copper in the alloy of the disc (7b, 8b) being between 50 and 95% (70%) [col.3, lines 55-56], the balance being made up with the chromium, and the proportions by weight of copper in the alloy of the circular element (7a, 8a) being between 40 and 80% (45%) [col.3, lines 48-50], the balance being made up with the chromium.  
Regarding claim 3, Inagaki discloses the claimed invention, however silent on wherein the alloy of the circular element comprises at least 50% by weight of copper. 
Inagaki discloses the circular element (7a, 8a) comprises at least 45% [col.3, lines 48-50] by weight of copper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proportions by weight of copper in circular element of Inagaki, thereby varying the ratio of the components and still maintain the same effects of ensuring less welding, stable break of large currents and high withstand voltage performance [col.4, lines 33-42].
Regarding claim 4, Inagaki discloses the claimed invention, however silent on wherein the alloy of the disc comprises 75% by weight of copper and 25% by weight of chromium, and the alloy of the circular element comprises between 50 and 60% by weight of copper, the balance being made up with chromium.
Inagaki discloses  where the alloy of the disc (7b, 8b) comprises 75% (70%) by weight of copper and 25% (30%) [col.3, line 55] by weight of chromium, and the alloy of the circular element (7a, 8a) comprises between 50 and 60% (45%) [col.3, lines 48-49] by weight of copper, the balance being made up with chromium.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proportions by weight of copper and chromium in disc and circular element of Inagaki, thereby varying the ratio of the components and still maintain the same effects of ensuring less welding, stable break of large currents and high withstand voltage performance [col.4, lines 33-42].
Regarding claim 5, Gentsch further discloses the medium-voltage vacuum interrupter (4) comprising at least one electrical switching contact (2a). 
Regarding claim 6, Gentsch further discloses the medium-voltage vacuum interrupter (4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakuma et al, Polinko, Jr et al, Kikuchi et al, Hakamata et al, Slade, Kaneko et al, Kashimoto et al, Sakuma et al and Kurtz are examples of electrical switching contacts configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833